UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1110



ROBERT CAMPION,

                                              Plaintiff - Appellant,

          versus


G.A. & F.C. WAGMAN, INCORPORATED; WILLIAM
MCCRUDDEN; PENNSYLVANIA HEAVY AND HIGHWAY
CONTRACTORS BARGAINING ASSOCIATION; INTER-
NATIONAL UNION UNITED STEELWORKERS OF AMERICA;
LOCAL UNION 15253, UNITED STEELWORKERS OF
AMERICA; FEDERAL HIGHWAY UNITED STATES DEPART-
MENT OF TRANSPORTATION; LYNNE ANN BATTAGLIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-1321-JFM)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Campion, Appellant Pro Se. J. Michael McGuire, Robert H.
Ingle, III, SHAWE & ROSENTHAL, Baltimore, Maryland; Melvin P.
Stein, Assistant General Counsel, UNITED STEELWORKERS OF AMERICA,
Pittsburgh, Pennsylvania; Roann Nichols, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Campion appeals the district court’s orders denying his

civil action and motion to reconsider. We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Campion v. G.A. & F.C. Wagman, Inc., No. CA-99-1321-JFM (D. Md.

Dec. 28, 1999 & Jan. 18, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                            AFFIRMED




                                  2